DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor of an inner rotor type motor comprising: a circular plate portion rotatably supported about an axis; an eccentric portion provided in the circular plate portion and eccentric with respect to the axis; a peripheral wall portion extending from an outer edge of the circular plate portion; and a permanent magnet held on the peripheral wall portion, wherein a circular plate portion includes a hole portion located radially outward from the eccentric portion, and the peripheral wall portion includes a protruding portion protruding radially inward and being located in a side opposite to the hole portion with respect to the eccentric portion.
Claims 2-5 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834